IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,513-01


                   EX PARTE EARNEST MAURICE BLEDSOE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1191529-A IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance, and was sentenced pursuant to Section 12.44(a) of the Texas Penal Code to

sixty days’ county jail imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary and that his conviction violates due process

because after he entered his plea, laboratory tests revealed that the evidence in this case contained

no controlled substance. Applicant alleges that he was never advised of the laboratory test results,
                                                                                                   2

and alleges that he would not have pleaded guilty to this offense had he known that the evidence did

not support the charge. The parties have entered agreed findings of fact and conclusions of law,

which the trial court has adopted.

       The trial court has determined that Applicant is entitled to relief. Ex parte Huerta, 692
S.W.2d 681 (Tex. Crim. App. 1985); Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014).

Relief is granted. The judgment in Cause No. 1191529 in the 178th District Court of Harris County

is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to answer the

charges as set out in the information. The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: July 29, 2015
Do not publish